UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 21, 2013 COMMUNITY FINANCIAL SHARES, INC. (Exact name of registrant as specified in charter) Delaware (State or other jurisdiction of incorporation) 0-51296 (Commission File Number) 36-4387843 (IRS Employer Identification No.) 357 Roosevelt Road, Glen Ellyn, Illinois 60137 (Address of principal executive offices, including zip code) Registrant’s telephone number, including area code: (630) 545-0900 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (b)Consistent with the terms of the Securities Purchase Agreement, dated as of November 13, 2012, by and between Community Financial Shares, Inc. (the “Company”)and the investors identified therein (the “Securities Purchase Agreement”), on February 21, 2013, William F. Behrmann, H. David Clayton, Joseph S. Morrissey and Robert F. Haeger each notified the Company and its wholly owned subsidiary, Community Bank—Wheaton/Glen Ellyn (the “Bank”), of his retirement as a director of the Company and the Bank effective as of February 21, 2013.The retirements of Messrs. Behrmann, Clayton, Morrissey and Haeger are not due to any disagreements with the Company or the Bank or any concerns relating to the operations, policies or practices of either the Company or the Bank. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. COMMUNITY FINANCIAL SHARES, INC. Date: February 27, 2013 By: /s/Scott W. Hamer Scott W. Hamer President and Chief Executive Officer
